Citation Nr: 1747312	
Decision Date: 10/23/17    Archive Date: 10/31/17

DOCKET NO.  13-09 952	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

1.  Entitlement to service connection for a right knee disability, residuals of a laceration, claimed as a shell fragment wound. 

2.  Entitlement to a total rating based on individual employability (TDIU) due to service-connected disabilities.


REPRESENTATION

Veteran represented by:	Karl Truman, Attorney


ATTORNEY FOR THE BOARD

R. Scarduzio, Associate Counsel



INTRODUCTION

The Veteran served on active duty from August 1968 to August 1970, to include service in the Republic of Vietnam. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2011 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO). 

This matter was previously before the Board in March 2015, where the Veteran's claims were remanded to afford the Veteran a requested hearing before a VA Decision Review Officer.  The Veteran subsequently withdrew his hearing request later that month.  The claims have since been returned to the Board for appellate review.  


FINDINGS OF FACT

1.  The Veteran does not have a right knee disability that was caused or aggravated by his active service.  

2.  The probative evidence of record demonstrates that the Veteran has been unable to secure or follow substantially gainful employment as a result of service-connected disabilities.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a right knee disability are not met.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2016).

2.  The criteria for TDIU have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2016).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

Service Connection

The Veteran asserts that he has a current right knee disability as a result of his combat military service, specifically residuals of a shell fragment wound and laceration.  

Service connection will be granted on a direct basis if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things:  (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009).

Service connection may be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

The Board notes that the Veteran's original claim was for residuals of a shell fragment wound.  The evidence of record, however, reveals that the Veteran did not actually suffer a shell fragment wound but, rather, that he lacerated his right knee on an engineer's stake during a mortar attack in April 1969. 

While the record reflects the in-service laceration of the right leg, no right knee problem was noted upon examination just prior to the Veteran's separation from service.  Review of the Veteran's VA and private treatment records since service does not reveal any treatment for a right knee disability.  

Upon VA examination in October 2010, the Veteran had no recollection of when he previously sought treatment for his right knee.  He reported right knee stiffness, instability, and pain.  Physical examination of the right knee revealed full range of motion.  A faint scar was noted near the Veteran's right knee, of which the Board notes he is currently service-connected.  X-rays revealed a small bone spur on the Veteran's patella, which the examiner stated is generally considered to be of little clinical significance.  A minimal fragmentation of the anterior tibial tuberosity was also noted, which the examiner opined could have been developmental, posttraumatic, or possible an old sequelae of prior Osgood-Schlatter's disease (a common childhood injury), and thus could not resolve the etiology of any right knee disability without resorting to mere speculation.  

An additional VA examination of the Veteran's right knee was conducted in December 2012.  The VA examiner checked a box indicating that the Veteran's claimed disability was less likely than not incurred in or caused by the claimed in-service injury.  In providing a rationale, however, the examiner clarified that no current and chronic right knee disorder had actually been shown.  First, the examiner noted that the Veteran did not have a shrapnel wound but instead fell on a stake and requested medical attention for a laceration, sutures for which were removed after 10 days with no noted abnormalities upon separation examination.  Second, there was no chronic condition of the right knee in service or within one year of separation, x-rays did not show any abnormality in the Veteran's right knee until his October 2010 VA examination - 41 years after separation from service.  Finally, the VA examiner opined that the radiographic findings indicated that, most likely, the Veteran "had" Osgood-Schlatter's disease during his teenage years, unrelated to and not aggravated by service, and there was no in fact current right knee disability.  

Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  See 38 U.S.C.A. § 1110.  Such disability, to be service connected, must have been present during the pendency of the appeal.  See McClain v. Nicholson, 21 Vet. App. 319 (2007).  The Board acknowledges the past finding of Osgood-Schlatter's disease, but it is apparent from the VA opinions that this disease was present prior to service, was not aggravated or otherwise related to service, and is not present in the form of a chronic disability during the pendency of this appeal.  

In the absence of proof of a current diagnosis of a current and chronic right knee disorder, service connection for that disability cannot be established.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Based on the foregoing, and as there is no other medical evidence in significant conflict with the 2012 VA examiner's opinion, the Board finds that the most probative evidence of record is against the Veteran's claim.  (The Board has not accorded significant weight to the 2010 VA opinion, as it is not definite in nature and suggests speculation.)

The Board acknowledges the Veteran's lay assertions regarding the existence of a right knee disability and residuals of an in-service leg injury.  However, the statements do not establish that the Veteran has a right knee disability that is etiologically related to an in-service injury.  The Veteran, as a lay person, has not shown that he has specialized training sufficient to render an opinion as to whether readily observable right knee symptoms constitute a chronic disability, or are merely acute and transitory in nature.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  In this regard, a diagnosis of a right knee disability or its etiology is not capable of lay observation, and requires medical training and credentials to render.  Accordingly, the Veteran's opinion as to the diagnosis of a right knee disability or its etiology does not constitute competent medical evidence and lacks probative value.  Without evidence of a current right knee disability that is etiologically related to the Veteran's active service, the preponderance of the evidence is against the claim for service connection.

In reaching the above conclusions the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in this case.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).

TDIU

VA will grant TDIU when the evidence shows that a veteran is precluded by reason of a service-connected disability or disabilities from obtaining and maintaining substantially gainful employment consistent with his education and occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16.  The relevant issue is not whether the veteran is unemployed or has difficulty obtaining employment, but whether the veteran is capable of performing the physical and mental acts required by employment.  Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  Advancing age, any impairment caused by conditions that are not service connected, and prior unemployability status must be disregarded when determining whether a veteran is currently unemployable.  38 C.F.R. §§ 4.16(a), 4.19.  

A total disability rating may be assigned when the schedular rating is less than total, where, if there is only one disability, the disability is rated at 60 percent or more, or where, if there are two or more disabilities, at least one disability is rated 40 percent or more and there is sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  Service connection is currently in effect for disabilities including an acquired psychiatric disorder, rated at 70 percent disabling.   Thus, the minimum schedular criteria for TDIU have been met.  

Upon review, the Board finds that the Veteran's current service-connected disabilities have prevented him from securing and following a substantially gainful occupation during the entire period on appeal. 

The evidence of record demonstrates that the highest level of education attained by the Veteran is a GED, and he has experience working in manual labor in various occupations, including maintenance and welding.  He has not worked full-time since 2007.  

Upon VA examination in July 2009 and November 2009 for his initial claim for posttraumatic stress disorder (PTSD), the examiners both opined that, while the Veteran's symptoms were not productive of total occupational and social impairment, the Veteran did exhibit reduced reliability and productivity, explaining that the Veteran had a lengthy history of either quitting or being fired from previous employment due to poor frustration tolerance and interpersonal conflict in those settings which likely stemmed from his "PTSD-based" irritability, alienation, hyperarousal, and avoidance.  

An additional VA psychological examination in July 2010 noted that the Veteran's symptoms have resulted in difficulty concentrating and focusing on tasks which would reduce his efficiency and productivity in an occupational setting, and that he had difficulty getting along with coworkers and employers due to his low tolerance for frustration.  The examiner opined that the Veteran's symptoms result in clinically significant impairment to his social and occupational functioning. 

Upon VA examination in January 2011, however, while noting that the Veteran was "clearly depressed," the examiner opined that the Veteran was functionally stable and not unemployable due to mental health reasons alone.  The examiner explained that the Veteran became unemployed after being laid off, that he showed an ability to work throughout his adulthood, and that he applied for Social Security Administration benefits due to physical rather than mental health issues. 

While the VA examiners noted that the Veteran's psychological symptoms caused significant distress or impairment of social, occupational, or other important areas of functioning, none of the examiners opined that the Veteran's symptoms caused total occupational and social impairment.  However, the Board acknowledges that there is favorable evidence in support of the Veteran's claim that he cannot obtain and maintain gainful employment because of his depressive symptoms.  The Veteran submitted an October 2012 private vocational assessment, which was performed by a vocational consultant with a background as a Certified Rehabilitation Counselor and a Vocational Expert.  After reviewing the Veteran's claims file and conducting an in-person interview, the consultant opined that the Veteran would be unable to successfully perform any full-time competitive employment as a result of his service-connected psychiatric symptoms.  He noted that the Veteran's difficulty in concentrating and focusing on tasks would interfere with his work pace and result in unsatisfactory productivity, and that his poor frustration tolerance and temper outbursts would cause conflicts with coworkers and supervisors that would result in disciplinary action.  The consultant further opined that, since the Veteran also reported that he needed to lie down every day due to a self-described low level of energy, this would require a significant unscheduled break from work that would not be tolerated in competitive employment.  

Finally, the Board also notes that the Veteran was hospitalized in February 2016 and March 2016 for atrial fibrillation, and that he has since been awarded service connection for ischemic heart disease (IHD), evaluated as 10 percent disabling.  Upon VA examination in April 2016, the examiner opined that the Veteran's IHD impacted his ability to work, in that the Veteran would be less suited to employment that required physical labor but could perform sedentary or office work.

Based on the foregoing, the Board finds the evidence to be in relative equipoise as to the question of the Veteran's ability to have secured and maintained a substantially gainful occupation due to his service-connected disabilities.  On the one hand, there are the opinions of the VA psychological examiners who provided well-reasoned opinions explaining why the Veteran's depression symptoms did not cause total occupational and social impairment, as well as the opinion of the April 2016 heart examiner who opined that the Veteran's IHD did not prevent sedentary employment.  However, as the private vocational consultant noted, the Veteran had only a GED after completing the 9th grade, and an employment history of only skilled manual labor.  Thus, the Board finds sedentary work unlikely for this veteran.  Regardless, the vocational consultant opined that Veteran's difficulty in concentrating and focusing on tasks, his poor frustration tolerance and temper outbursts, and his daily fatigue would render him unemployable.

The Board finds no reason to afford greater probative value to the evidence against the Veteran's claim than to the evidence in favor of the claim.  All of the examiners either reviewed the record and/or took a detailed history from the Veteran that was consistent with the evidence of record and provided opinions with at least some rationale as to the impact the Veteran's disabilities had on his ability to work.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (the probative value of a medical opinion is derived from a factually accurate, fully articulated, and soundly reasoned opinion); Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (the thoroughness and detail of a medical opinion is a factor in assessing the probative value of the opinion).   Moreover, the Board notes that the determination of whether a veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities is a factual determination rather than a medical question.  Thus, the Board is not bound by the medical and non-medical expert opinions of record.  Rather the Board makes its decision herein based on the facts of the case, which are summarized above.

Therefore, resolving the benefit of the doubt in favor of the Veteran, the Board finds the evidence is at least in equipoise as to whether the Veteran's service-connected disabilities render him unable to secure or follow a substantially gainful occupation during the entire period on appeal.  Accordingly, entitlement to TDIU is warranted.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Entitlement to service connection for a right knee disability, residuals of a laceration, claimed as a shell fragment wound, is denied.

Entitlement to a total rating based on individual employability due to service-connected disabilities is granted.



____________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


